Plaintiff in error, hereinafter called defendant, having waived a jury, was found guilty by the county court of said county, and his punishment fixed by the court at a fine of $100 and imprisonment in the county jail for 30 days.
When the case was called for trial, the state and the defendant stipulated and agreed that a jury would be waived and the case heard solely upon the question of the sufficiency of the affidavit and search warrant to authorize the officers to search the premises of the defendant. It was further stipulated that the officers would testify that on a search of said premises they found seventy-four gallons of whisky, and that, if the court should hold that the affidavit and search warrant was sufficient, then the defendant was guilty, and the court should assess the punishment at a fine of $100 and imprisonment in the county jail for 30 days.
In pursuance of such stipulation and upon examination of the affidavit and search warrant, the court held them sufficient, found the defendant guilty, and assessed the punishment accordingly. *Page 19 
It would serve no good purpose to set out the affidavit and search warrant in this opinion, because of their length. It is enough to say that they were sufficient on their face to authorize the search of the premises of defendant and the seizure of the liquor complained of.
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.